Citation Nr: 0433858	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-05 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for flat feet, 
currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a skin disorder 
other than tinea capitis and tinea pedis.

5.  Entitlement to service connection for gout.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the RO.  By that 
decision, the RO denied the veteran's claim for rating in 
excess of 10 percent for degenerative joint disease of his 
left knee, his claim for rating in excess of 10 percent for 
degenerative joint disease of the right knee, and his claim 
for an increased (compensable) rating for flat feet.  The RO 
also denied service connection for a skin disorder and for 
gout of the hands, knees, and elbows.

In August 2004, the RO granted the veteran a 10 percent 
rating for his flat feet, effective from June 1, 2001; the 
date that he filed his claim for increase.  Since that time, 
the veteran, thorough his representative, has continued to 
argue for a still higher rating for that disorder.  The 
question of the disability evaluation to be assigned for flat 
feet remains on appeal before the Board.  Cf. AB v. Brown, 6 
Vet.App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). Accordingly, and because the 
veteran is already service connected for tinea capitis and 
tinea pedis, the issues pertaining to his flat feet and skin 
disorder claims have been characterized as set forth above, 
on the title page of this decision and preliminary order.


Initially, when the veteran filed his notice of disagreement 
in October 2002, he indicated that he wanted to challenge 
each of the RO's September 2002 determinations.  In November 
2002, however, he filed a statement indicating that he wished 
to appeal the RO's determinations with respect to his feet 
and skin (and certain other issues that were not the subject 
of the RO's September 2002 decision).  Subsequently, in 
December 2002, when the RO contacted the veteran by telephone 
to clarify the issues he intended to appeal, he indicated 
that he wanted to appeal the determinations that had been 
made with respect to his knees, flat feet, and skin.  
Notably, one of the issues involving his "knees" was his 
claim for service connection for gout.  Consequently, and 
because the record does not contain a written statement that 
satisfies the requirements for a proper withdrawal of his 
gout claim, see 38 C.F.R. § 20.204, his October 2002 NOD 
remains effective with respect to that claim, and a statement 
of the case (SOC) needs to issued.  This matter is addressed 
in further detail below.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an increased rating for his flat 
feet.  The remaining issues on appeal are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., as set forth below.


FINDING OF FACT

The veteran's pes planus is mild to moderate in degree, and 
it is not manifested by objective evidence of marked 
deformity.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for flat feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.71a, Diagnostic Code 5276 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating for Flat Feet

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

In assessing a claim for an increased rating, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Acquired flatfoot is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004), as follows:

Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achilles on manipulation, not improved by 
orthopedic shoes or appliances:
Bilateral ......................................................... 50 percent
Unilateral .......................................................  30 percent

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:
Bilateral ......................................................... 30 percent
Unilateral .......................................................  20 percent

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achilles, 
pain on manipulation and use of the feet, 
bilateral or unilateral ................................. 10 percent

Mild; symptoms relieved by built-up shoe or arch 
support.........................................................  0 percent

Following a thorough review of the record in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 10 percent for 
the veteran's flat feet.  Although the veteran has (or has 
had) hallux valgus deformities and osteoarthritis of the 
feet, service connection has not been established for those 
impairments.  Consequently, the disabling effects of those 
conditions cannot be considered in evaluating his present 
claim for increase.  (If the veteran wishes to establish 
service connection for hallux valgus and/or osteoarthritis, 
he should so notify the RO so that those claims can be 
adjudicated.)  As for the service-connected condition (i.e., 
flatfoot or pes planus), the report of a December 2003 VA 
examination expressly indicates that the condition is only 
mild to moderate in degree.  Further, there is nothing in the 
record to suggest that the service-connected disability is 
itself manifested by objective evidence of marked deformity.  
Accordingly, the Board finds that the criteria for a higher 
schedular evaluation have not been met.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with flatfoot, and there is nothing 
in the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the claim 
here in question.  With regard to element (1), above, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in August 2001 informing him, among other things, that 
evidence was needed to show that his disability had gotten 
worse.  With regard to elements (2) and (3), the Board notes 
that the RO's August 2001 letter explained that his treatment 
records from the Nashville VA Medical Center had been 
received, that the RO would refer him for an examination, and 
that he should tell the RO about any additional information 
and evidence that he wanted the RO to try to get for him.  
Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains" to this claim.  As a practical 
matter, however, he has been amply notified of the need to 
provide such evidence.  The RO's August 2001 letter informed 
him of the evidence that was needed to substantiate his 
claim, and invited him to "[s]end the information describing 
additional evidence or send the evidence itself" to the RO.  
Further, the RO issued the veteran an SOC in December 2002 
that contained the complete text of 38 C.F.R. § 3.159(b)(1), 
and the veteran indicated in statements dated in August 2001 
and February 2003 that he did not have anything further to 
submit.  Accordingly, the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession.  See also VAOPGCPREC 1-2004, 
69 Fed. Reg. 25,174 (May 5, 2004) (holding that the Court's 
statement in Pelegrini, to the effect that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim here in 
question.  Records of the veteran's VA treatment have been 
obtained; he has been afforded an examination; and he has not 
provided releases for the procurement of private records.  No 
further development action is required.


ORDER

A rating in excess of 10 percent for flat feet is denied.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In the present case, the Board finds it necessary to have the 
veteran examined for purposes of obtaining a medical opinion 
as to whether he has a present skin disorder (other than 
tinea capitis or tinea pedis) that can be attributed to his 
period of active military service.  This is required because 
the record contains competent evidence showing that the 
veteran has a currently diagnosed skin disability affecting 
his upper legs and abdomen (recently described as prurigo 
nodularis); because he also had skin disabilities in service 
(including rashes on his back, chest, arms, elbows, thighs 
and/or knees, noted in January 1988 and July 1991) which may 
have been chronic or recurrent in nature; and because it is 
not entirely clear from the record whether the current 
diagnosed skin disability may be related to the difficulties 
noted in service.  38 C.F.R. § 3.159(c)(4) (2004).

The Board also finds it necessary to have the veteran's knees 
re-examined.  This is required because, although the 
objective radiographic evidence indicates that the veteran 
has "extensive" and "severe" degenerative joint disease of 
his knees, and he has reported that he has pain on use that 
limits walking, the evidence currently of record does not 
include a discussion relating to the level of impairment 
occasioned by pain during flare-ups or with repeated use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. 
§ 3.327 (2004).

Finally, as noted previously, the veteran's October 2002 NOD 
remains effective with respect to the RO's September 2002 
denial of his claim for service connection for gout, and no 
SOC as to that issue has been furnished.  See Introduction, 
supra.  This needs to be accomplished as well.  See, e.g., 
38 C.F.R. §§ 19.26, 20.201, 20.302(a) (2003); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
any additional, relevant evidence in his 
possession that pertains to his knee and skin 
disorder claims.  He should also be asked to 
indicate whether he has received any 
additional, relevant VA treatment since 
November 2003, and to provide releases for 
any private health care providers who have 
treated him for his knees and/or skin, and 
whose records have not already been obtained.  
If the veteran provides appropriate releases 
(where necessary), efforts should be 
undertaken to assist him in obtaining the 
evidence identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  After the above development has been 
completed, the RO should schedule the veteran 
for an examination of his skin.  The examiner 
should review the claims file in connection 
with the examination, and should indicate in 
the examination report that the claims file 
has been reviewed.  The examiner should 
identify each and every skin disorder 
affecting the veteran (other than tinea 
capitis and tinea pedis, which are already 
service connected), and should offer an 
opinion, with respect to each such disorder 
identified, as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the current disorder 
is related to the skin problems the veteran 
experienced in service.  A complete rationale 
should be provided.

3.  The RO should also schedule the veteran 
for an examination of his knees.  The 
examiner should review the claims file in 
connection with the examination, and should 
indicate in the examination report that the 
claims file has been reviewed.  All indicated 
testing should be conducted.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such pain 
begins.  Then, after reviewing the veteran's 
complaints and medical history, the examiner 
should render an opinion, based upon his or 
her best medical judgment, as to the extent 
to which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically) due to 
these factors.  If the examiner cannot give 
such an opinion, the examiner should indicate 
why not. A complete rationale should be 
provided.

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's claims 
for increased ratings for his knees, and his 
claim for service connection for a skin 
disorder other than tinea capitis and tinea 
pedis.  If any benefit sought remains denied, 
a supplemental SOC (SSOC) should be furnished 
to the veteran and his representative.

5.  The RO should re-examine the veteran's 
claim for service connection for gout.  If no 
preliminary action is required, or when it is 
completed, the RO should furnish the veteran 
an SOC in accordance with 38 C.F.R. § 19.29, 
unless the claim is resolved by granting the 
benefits sought on appeal or the NOD is 
withdrawn.  The issue should be certified to 
the Board for appellate review if, and only 
if, a timely substantive appeal is received.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



